EXAMINER'S AMENDMENT AND REASONS FOR ALLOWANCE

Examiner’s Amendment
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in an interview with Ms. Qing Ye, Reg. #64,657 on 20-July-2021.
Claims 19, 21 and 35 are amended as follows: 

Claim 19 (Currently amended): A positioning system based on light emissions, configured to emit light beams to a target area to locate an object, said target area is divided into a plurality of positioning sub-spaces, said system comprising:
a plurality of positioning light beam emission devices, disposed at predetermined positions in said plurality of positioning sub-spaces, respectively, each of said positioning light beam emission devices being used for emitting, in a sweeping manner, a positioning light beam toward the positioning sub-space, in which each device is located, with a predetermined sweeping cycle and at a predetermined angular velocity, said positioning light beam having a linear cross section emitted in a sweeping motion about a rotation axis, 
a controller, which is respectively connected to each positioning light beam emission  device, and is configured to adjust the positioning light beams generated by different positioning light beam emission devices to be different, by encoding said positioning light beams emitted in a sweeping manner, by said plurality of positioning light beam emission devices.

Claim 21 (Currently amended): The positioning light beam emission system according to claim 19, wherein each of said positioning light beam emission devices emits the positioning light beam toward the positioning sub-space, in which it is located, in two sweeping modes within each of said sweeping cycles, 
said two sweeping modes have different working periods, and/or frequencies, amplitudes or codes;
the positioning light beams emitted in a sweeping motion around the rotation axis in the second sweeping mode has a predetermined included angle with respect to the sweeping rotation axis of the first positioning light beam, in [[a]] the sweeping mode.

Claim 35 (Currently amended): The indoor positioning system according to claim 32, wherein an effective range of the positioning light beam emitted, in a  extending into the positioning sub-spaces adjacent to the positioning sub-space in which it is located.

Note:  claims 20, 22-34 and 36-39 remain as previously presented.

Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance: 
 A terminal disclaimer, having been requested and approved, with respect to co-pending patent US 10,725,147 B2 obviates non-statutory double patenting rejections.
No discovered or known prior art anticipates each and every limitation of independent claims 19, 27 or 29.
The most relevant known prior art includes:
Ohtomo (US 2002/0060788 A1): Ohtomo discloses a position determining system in which a plurality of encoded laser light sources, the light sources encoded with rotational directional information, the information from the plurality of sources decoded to determine position according to known triangulation techniques [Title; Abstract; Fig. 1-2, 12; Para. 0048, 0050].
Li (US 2015/0237471 A1): Li discloses a localization system in which an area is partitioned into zones, but relies on radio signal propagation and emitters (specifically Wi-Fi) for location rather that light emitters [Title; Abstract; Fig. 1-3; Para. 0006, 0020-0021].
Randall (US 2005/0230609 A1): Randall discloses methods and apparatus for determining the position of multiple emitters, which may be infrared or light devices, in in which a line is projected over a two dimensional area in one of two orthogonal directions, the line swept in a direction perpendicular to the line [Title; Abstract; Fig. 1-2; Para. 0006-0010-0014].
Beard (US 2016/0274238 A1): Beard discloses an analogous optical spread-spectrum detection and ranging system and method [Title; Abstract; Fig. 1A-1B; Para. 0004] and particularly that emitted light signals may be emitted in a pattern or PN code, rendering each unique [Para. 0033].
Regarding claim 19: These and other known references, therefore disclose individually most of the individual limitations of independent claim 19, but do not specifically disclose that the rotation axis is not perpendicular to a linear cross section of the emitted light, and if this feature were to be found in the prior art, no reasonably obvious combination of these or other known references can be made for the particular aggregation of features recited by this claim (and in particular: partitioning of spaces to sub-spaces, use of different sweep characteristic for individual light emitters, encoding of emissions, and rotational axis which is not perpendicular to the emission cross-section).  Claim 19 is therefore deemed allowable.
Independent claims 27 and 29 
Claims 20-26, 38, and 39, claim 28 and claims 30-37, depending from claims 19, 27 and 29, are allowable, at least because their respective base claims have been determined to be allowable
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to STEPHEN R BURGDORF whose telephone number is (571)270-7328.  The Examiner can normally be reached on 11-8 EDT Monday and Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Quan-Zhen Wang can be reached on (571)270-7328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information 

/STEPHEN R BURGDORF/Primary Examiner, AU2684